Luke, J.
1. A written waiver of homestead and exemption is good between the parties, though not shown by an execution issued upon a .suit based on the contract wherein the waiver was made, and is provable aliunde,, whether the lien of '-’-'a judgment be general or special. Flemister v. Phillips, 65 Ga. 676; Broach v. Powell, 79 Ga. 79, 81 (3 S. E. 763). See also Davis v. Taylor, 103 Ga. 366, 375 (30 S. E. 50).
2. Upon the petition for certiorari and the answer thereto the court did not err in overruling the certiorari.

Judgment affirmed.


Wade, 6. J., and Jenhins, J., concur.

Certiorari; from Gwinnett superior court—Judge Cobb. July 5, 1917. ■
D. K. Johnston, for plaintiff in error. Ó. A. Nix, contra.